Exhibit 10.1

ASTEA INTERNATIONAL INC.


AMENDED AND RESTATED 2006 STOCK OPTION PLAN






1.           Purpose.  This Amended and Restated 2006 Stock Option Plan (the
“Plan”) is intended to provide incentives: (a) to the officers and other
employees of Astea International Inc. (the “Company”), its parent (if any) and
any present or future subsidiaries of the Company (collectively, “Related
Corporations”) by providing them with opportunities to purchase stock in the
Company pursuant to options granted hereunder which qualify as “incentive stock
options” (“ISO” or “ISOs”) under Section 422(b) of the Internal Revenue Code of
1986, as amended (the “Code”); (b) to directors, officers, employees and
consultants of the Company and Related Corporations by providing them with
opportunities to purchase stock in the Company pursuant to options granted
hereunder which do not qualify as ISOs (“Non-Qualified Option” or “Non-Qualified
Options”); (c) to directors, officers, employees and consultants of the Company
and Related Corporations by providing them with awards of stock in the Company
(“Awards”); and (d) to directors, officers, employees and consultants of the
Company and Related Corporations by providing them with opportunities to make
direct purchases of stock in the Company (“Purchases”). Both ISOs and
Non-Qualified Options are referred to hereafter individually as an “Option” and
collectively as “Options.” Options, Awards and authorizations to make Purchases
are referred to hereafter collectively as “Stock Rights.” A Person to whom Stock
Rights are granted under the Plan is referred to hereafter as a “Grantee. “ As
used herein, the terms “parent” and “subsidiary” mean “parent corporation” and
“subsidiary corporation”, respectively, as those terms are defined in Section
424 of the Code.


2.           Administration of the Plan.


 
A.          Board or Committee Administration. The Plan shall be administered by
the Board of Directors of the Company (the “Board”) or, subject to paragraph
2(D) (relating to compliance with Section 162(m) of the Code), by a committee
appointed by the Board (the “Committee”). If the Company has a class of
securities required to be registered under Section 12 of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”) any Committee appointed by
the Board shall consist of no less than two members of the Board, and each
member of the Committee shall qualify as a “Non-Employee Director” as defined in
Rule 16b-3(b)(3)(i) promulgated under the Exchange Act (or any successor
provision). Hereinafter, all references in this Plan to the “Committee” shall
mean the Board if no Committee has been appointed. Subject to ratification of
the grant or authorization of each Stock Right by the Board (if so required by
applicable state law), and subject to the terms of the Plan, the Committee shall
have the authority to (i) determine the employees of the Company and Related
Corporations (from among the class of employees eligible under paragraph 3 to
receive ISOs) to whom ISOs may be granted, and to determine (from among the
class of individuals and entities eligible under paragraph 3 to receive
Non-Qualified Options and Awards and to make Purchases) to whom Non-Qualified
Options, Awards and authorizations to make Purchases may be granted;
(ii) determine the time or times at which Options or Awards may be granted or
Purchases made; (iii) determine the exercise price per share subject to each
Option, which price shall not be less than the minimum price specified in
paragraph 6, and the purchase price of shares subject to each Purchase;
(iv) determine whether each Option granted shall be an ISO or a Non-Qualified
Option; (v) determine (subject to paragraph 7) the time or times when each
Option shall become exercisable and the duration of the exercise period;
(vi) extend the period during which outstanding Options may be exercised; (vii)
determine whether restrictions such as repurchase options are to be imposed on
shares subject to Options, Awards and Purchases and the nature of such
restrictions, if any, and (viii) interpret the Plan and prescribe and rescind
rules and regulations relating to it. If the Committee determines to issue a
Non-Qualified Option, it shall take whatever actions it deems necessary, under
Section 422 of the Code and the regulations promulgated thereunder, to ensure
that such Option is not treated as an ISO. The interpretation and construction
by the Committee of any provisions of the Plan or of any Stock Right granted
under it shall be final and binding upon all parties. The Committee may from
time to time adopt such rules and regulations for carrying out the Plan as it
may deem best. No member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Stock
Right granted under it. Members of the Committee will serve for such period of
time as the Board may determine. From time to time the Board may increase the
size of the Committee and appoint additional members thereto, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies however caused, or remove all members of the Committee and thereafter
directly administer the Plan.

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
B.          Committee Action. The Committee may select one of its members as its
chairman, and shall hold meetings at such time and places as it may determine.
Acts by a majority of the Committee, or acts reduced to or approved in writing
by a majority of the members of the Committee, shall be the valid acts of the
Committee. From time to time the Board may increase the size of the Committee
and appoint additional members thereof, remove members (with or without cause)
and appoint new members in substitution therefor, fill vacancies however caused,
or remove all members of the Committee and thereafter directly administer the
Plan.



 
C.          Grant of Stock Rights to Board Members.  Stock Rights may be granted
to members of the Board. All grants of Stock Rights to members of the Board
shall in all other respects be made in accordance with the provisions of this
Plan applicable to other eligible persons. Members of the Board who either
(i) are eligible for Stock Rights pursuant to the Plan or (ii) have been granted
Stock Rights may vote on any matters affecting the administration of the Plan or
the grant of any Stock Rights pursuant to the Plan, except that no such member
shall act upon the granting to himself of Stock Rights, but any such member may
be counted in determining the existence of a quorum at any meeting of the Board
during which action is taken with respect to the granting to him of Stock
Rights.



 
D.          Performance-Based Compensation.  The Board, in its discretion, may
take such action as may be necessary to ensure that Stock Rights granted under
the Plan qualify as “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code and applicable regulations promulgated
thereunder (“Performance-Based Compensation”). Such action may include, in the
Board’s discretion, some or all of the following (i) if the Board determines
that Stock Rights granted under the Plan generally shall constitute
Performance-Based Compensation, the Plan shall be administered, to the extent
required for such Stock Rights to constitute Performance-Based Compensation, by
a Committee consisting solely of two or more “outside directors” (as defined in
applicable regulations promulgated under Section 162(m) of the Code), (ii) if
any Non-Qualified Options with an exercise price less than the fair market value
per share of Common Stock are granted under the Plan and the Board determines
that such Options should constitute Performance-Based Compensation, such options
shall be made exercisable only upon the attainment of a pre-established,
objective performance goal established by the Committee, and such grant shall be
submitted for, and shall be contingent upon shareholder approval and (iii) Stock
Rights granted under the Plan may be subject to such other terms and conditions
as are necessary for compensation recognized in connection with the exercise or
disposition of such Stock Right or the disposition of Common Stock acquired
pursuant to such Stock Right to constitute Performance-Based Compensation.



3.           Eligible Employees and Others.  ISOs may be granted only to
employees of the Company or any Related Corporation. Non-Qualified Options,
Awards and authorizations to make Purchases may be granted to any director
(whether or not an employee), officer, employee or consultant of the Company or
any Related Corporation. The Committee may take into consideration a recipient’s
individual circumstances in determining whether to grant an ISO, a Non-Qualified
Option, an Award or an authorization to make a Purchase. Granting of any Stock
Right to any individual or entity shall neither entitle that individual or
entity to, nor disqualify him from, participation in any other grant of Stock
Rights.


4.           Stock.  The stock subject to Options, Awards and Purchases shall be
authorized but unissued shares of Common Stock of the Company, par value $.01
per share (the “Common Stock”), or shares of Common Stock reacquired by the
Company in any manner. The aggregate number of shares which may be issued
pursuant to the Plan is 560,000 shares, subject to adjustment as provided in
paragraph 14. Those shares may be subject to Options, Awards, Purchases or any
combination of Stock Rights. If any Option granted under the Plan shall expire
or terminate for any reason without having been exercised in full or shall cease
for any reason to be exercisable in whole or in part, the shares subject to such
Options shall again be available for grants of Stock Rights under the Plan. The
maximum number of shares that may be subject to Stock Rights granted to any one
employee of the Company or any Related Corporation during a calendar year is
100,000.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5.           Granting of Stock Rights.  Assuming the Plan is approved by the
stockholders of the Company Stock Rights may be granted under the Plan at any
time on or after May 5, 2006 and prior to May 5, 2016. The date of grant of a
Stock Right under the Plan will be the date specified by the Committee at the
time it grants the Stock Right; provided, however, that such date shall not be
prior to the date on which the Committee acts to approve the grant.


6.           Minimum Option Price; ISO Limitations.


A.          Price for Non-Qualified Options, Awards, and Purchases.  Subject to
paragraph 2(D) (relating to compliance with Section 162(m) of the Code), the
exercise price per share specified in the agreement relating to each
Non-Qualified Option granted and the purchase price per share of stock granted
in any Award or authorized as a Purchase under the Plan may be less than the
fair market value of the Common Stock of the Company on the date of grant;
provided that in no event shall such exercise price or such purchase price be
less than the minimum legal consideration required therefor under the laws of
any jurisdiction in which the Company or its successors in interest may be
organized.


B.          Price for ISOs.  The exercise price per share specified in the
agreement relating to each ISO granted under the Plan shall not be less than the
fair market value per share of Common Stock on the date of such grant. In the
case of an ISO to be granted to an employee owning stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Related Corporation, the price per share specified in the
agreement relating to such ISO shall not be less than one hundred ten percent
(110%) of the fair market value per share of Common Stock on the date of grant.
For purposes of determining stock ownership under this paragraph, the rules of
Section 424(d) of the Code shall apply.


C.          $100,000 Annual Limitation on ISO Vesting. Each eligible employee
may be granted ISOs only to the extent that, in the aggregate under this Plan
and all incentive stock option plans of the Company and any Related Corporation,
ISOs to purchase more than $100,000 of Common Stock (determined at the time the
ISOs were granted) do not become exercisable for the first time by such employee
during any calendar year. Any options granted to an employee in excess of such
amount will be granted as Non-Qualified Options.



 
D.          Determination of Fair Market Value.  If, at the time an Option is
granted under the Plan, the Company’s Common Stock is publicly traded, “fair
market value” shall be determined as of the date of grant or, if the prices or
quotes discussed in this sentence are unavailable for such date, the last
business day for which such prices or quotes are available prior to the date
such Option is granted and shall mean (i) the average (on that date) of the high
and low prices of the Common Stock on the principal national securities exchange
on which the Common Stock is traded, if the Common Stock is then traded on a
national securities exchange; or (ii) the last reported sale price (on that
date) of the Common Stock on the Nasdaq Capital Market, if the Common Stock is
not then traded on a national securities exchange; or (iii) the average of the
closing bid and asked prices last quoted (on that date) by an established
quotation service for over-the-counter securities, if the Common Stock is not
reported on the Nasdaq National Market. However, if the Common Stock is not
publicly traded at the time an Option is granted under the Plan, “fair market
value” shall be deemed to be the fair value of the Common Stock as determined by
the Committee after taking into consideration all factors which it deems
appropriate, including, without limitation, recent sale and offer prices of the
Common Stock in private transactions negotiated at arm’s length.



7.           Option Duration.  Subject to earlier termination as provided in
paragraphs 10 and 11 or in the agreement relating to such Option, each Option
shall expire on the date specified by the Committee, but not more than (i) ten
years from the date of grant in the case of Options generally, and (ii) five
years from the date of grant in the case of ISOs granted to an employee owning
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any Related Corporation, as determined
under subparagraph 6(B). Subject to earlier termination as provided in
paragraphs 10 and 11, the term of each ISO shall be the term set forth in the
original instrument granting such ISO, except with respect to any part of such
ISO that is converted into a Non-Qualified Option pursuant to paragraph 17.


8.           Exercise of Option.  Subject to the provisions of paragraphs 10
through 13, each Option granted under the Plan shall be exercisable as follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
A.          Full Vesting or Partial Vesting.  The Option shall either be fully
exercisable on the date of grant or shall become exercisable thereafter in such
installments as the Committee may specify in the agreement relating to the
Option.




 
B.          Full Vesting of Installments.  Once an installment becomes
exercisable it shall remain exercisable until expiration or termination of the
Option, unless otherwise specified by the Committee in the agreement relating to
the Option or as otherwise provided in this Plan.



 
C.          Partial Exercise.  Each Option or installment may be exercised at
any time or from time to time, in whole or in part, for up to the total number
of shares with respect to which it is then exercisable.



 
D.          Acceleration of Vesting.  The Committee shall have the right to
accelerate the date of exercise of any installment of any Option; provided that
the Committee shall not accelerate the exercise date of any installment of any
Option granted to any employee as an ISO (and not previously converted into a
Non-Qualified Option pursuant to paragraph 17) if such acceleration would
violate the annual vesting limitation contained in Section 422(d) of the Code,
as described in paragraph 6(C).



9.           Acquisitions.  In anticipation of and contingent upon an
Acquisition (as defined below), all outstanding Options shall become immediately
vested and exercisable with respect to one-half of the shares subject to the
Option that were not otherwise vested and exercisable as of the date of such
Acquisition (the “Unvested Shares”). Unless otherwise provided in the agreement
relating to a particular Option, the remaining Unvested Shares subject to any
Option outstanding as of the date of the Acquisition will become vested and
exercisable on the earliest to occur of (i) the date on which the Option would
otherwise have become vested and exercisable with respect to the Unvested
Shares, (ii) the first anniversary of the Acquisition, provided the Grantee
holding the Option remains continuously employed or engaged by the Company or a
Related Corporation (or the successor of either) through that anniversary, and
(iii) the date, within the twelve (12) month period following the Acquisition,
on which the Grantee’s employment or other service is terminated without Cause
by the Company or a Related Corporation (or the successor of either); provided
that in no event shall the offer to a Grantee of a new position within the
Company or a Related Corporation (or the successor of either) be considered a
termination of employment or other service by the Company or a Related
Corporation (or the successor of either) for purposes of this paragraph 9 so
long as the offered position is substantially similar to the position held by
the Grantee immediately prior to the Acquisition as determined by the Board of
Directors in its sole discretion.


Notwithstanding anything to the contrary set forth in the Plan, upon or in
anticipation of any Acquisition, the Board may, in its sole and absolute
discretion and without the need for the consent of any Grantee, take one or more
of the following actions contingent upon the occurrence of that Acquisition:
(i) cause any or all outstanding Options held by Grantees affected by the
Acquisition to become vested and immediately exercisable, in whole or in part;
(ii) cause any or all outstanding grants of Awards or authorizations of
Purchases to Grantees affected by the Acquisition to become non-forfeitable, in
whole or in part; (iii) redeem any share held by a Grantee acquired through an
Award or Purchase, which is affected by the Acquisition, for cash and/or other
substitute consideration with a value equal to the fair market value of a share
of Common Stock on the date of the Acquisition; or (iv) cancel any Option held
by a Grantee affected by the Acquisition in exchange for cash and/or other
substitute consideration with a value equal to (A) the number of shares subject
to that Option, multiplied by (B) the amount, if any, by which the fair market
value per share on the date of the Acquisition exceeds the exercise price of
that Option; provided, that if the fair market value per share on the date of
the Acquisition does not exceed the exercise price of any such Option, the Board
may cancel that Option without any payment of consideration therefor.


For purposes of the Plan, an “Acquisition” shall mean any merger, consolidation,
sale of all (or substantially all) of the assets of the Company, or other
business combination involving the sale or transfer of all (or substantially
all) of the capital stock or assets of the Company, in which the Company is not
the surviving entity, or, if it is the surviving entity, does not survive as an
operating going concern in substantially the same line of business; provided,
however, that the term “Acquisition” shall not include any reincorporation of
the Company in a different state pursuant to a migratory merger.






 
 

--------------------------------------------------------------------------------

 
 
10.           Termination.  Unless otherwise provided by the Committee in the
agreement relating to an Option, if a Grantee ceases to be employed, or engaged
as a consultant or director, by the Company and all Related Corporations other
than by reason of death or disability as defined in paragraph 11, no further
installments of his Options shall become exercisable, and his Options shall
terminate on the earlier of (a) three months after the date of termination of
his employment or engagement, or (b) their specified expiration dates.
Employment shall be considered as continuing uninterrupted during any bona fide
leave of absence (such as those attributable to illness, military obligations or
governmental service) provided that the period of such leave does not exceed
ninety (90) days or, if longer, any period during which such Grantee’s right to
reemployment is guaranteed by statute or by contract. A bona fide leave of
absence with the written approval of the Committee shall not be considered an
interruption of employment under the Plan. Options granted under the Plan shall
not be affected by any change of employment (or, except with respect to ISOs,
engagement) within or among the Company and Related Corporations, so long as the
Grantee continues to be an employee, director or consultant of the Company or
any Related Corporation. Nothing in the Plan shall be deemed to give any Grantee
of any Stock Right the right to be retained in employment or other service by
the Company or any Related Corporation for any period of time.


11.           Death; Disability.



 
A.            Death. Unless otherwise provided by the Committee in the agreement
relating to an Option, if a Grantee ceases to be employed, or engaged as a
consultant or director, by the Company and all Related Corporations by reason of
his or her death, any Option owned by such Grantee may be exercised, to the
extent of the number of shares with respect to which he or she could have
exercised it on the date of his or her death, by the estate, personal
representative or beneficiary who has acquired the Option by will or by the laws
of descent and distribution, at any time prior to the earlier of (i) the
specified expiration date of the Option or (ii) 180 days from the date of the
Grantee’s death. Unless otherwise provided in the agreement relating to an
Option, the Option shall terminate upon the Grantee’s death to the extent the
Option was not exercisable at the time of death.




 
B.            Disability.  Unless otherwise provided by the Committee in the
agreement relating to an Option, if a Grantee ceases to be employed or engaged
as a consultant or director by the Company and all Related Corporations by
reason of his or her disability, such Grantee, or his personal representative if
applicable, shall have the right to exercise any Option held by him or her on
the date of termination of employment or other service, to the extent of the
number of shares with respect to which he or she could have exercised it on that
date, until the earlier of (i) the specified expiration date of the Option or
(ii) 180 days from the date of the termination of the Grantee’s employment or
other service. For the purposes of the Plan, the term “disability” shall mean
“permanent and total disability” as defined in Section 22(e)(3) of the Code or
successor statute. Unless otherwise provided in the agreement relating to an
Option, the Option shall terminate upon the termination of the Grantee’s
employment or other service by reason of disability to the extent the Option was
not exercisable at the time of such termination.



12.           Assignability.  Except to the extent permitted by Rule 16b-3, no
Non-Qualified Option shall be assignable or transferable by the Grantee except
(a) subject to procedures adopted by the Committee, to members of Grantee’s
immediate family or (b) by will or by the laws of descent and distribution or
(c) pursuant to a valid domestic relations order. No ISO shall be assignable or
transferable except by will or by the laws of descent and distribution. During
the lifetime of the Grantee each Option shall be exercisable only by him, or by
his personal representative as provided in subparagraph 11(B).


13.           Terms and Conditions of Options.  Options shall be evidenced by
instruments (which need not be identical) in such forms as the Committee may
from time to time approve. Such instruments shall conform to the terms and
conditions set forth in paragraphs 6 through 12 hereof and may contain such
other provisions as the Committee deems advisable which are not inconsistent
with the Plan, including restrictions applicable to shares of Common Stock
issuable upon exercise of Options. In granting any Non-Qualified Option, the
Committee may specify that such Non-Qualified Option shall be subject to the
restrictions set forth herein with respect to ISOs, or to such other termination
and cancellation provisions as the Committee may determine. The Committee may
from time to time confer authority and responsibility on one or more of its own
members and/or one or more officers of the Company to execute and deliver such
instruments. The proper officers of the Company are authorized and directed to
take any and all action necessary or advisable from time to time to carry out
the terms of such instruments.
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Adjustments.  Upon the occurrence of any of the following events,
a Grantee’s rights with respect to Options granted to him hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in the
written agreement between the Grantee and the Company relating to such Option:



 
A.            Stock Dividends and Stock Splits.  If the shares of Common Stock
shall be subdivided or combined into a greater or smaller number of shares or if
the Company shall issue any shares of Common Stock as a stock dividend on its
outstanding Common Stock, the number of shares of Common Stock deliverable upon
the exercise of Options shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made in the purchase price
per share to reflect such subdivision, combination or stock dividend.




 
B.            Recapitalization or Reorganization.  In the event of a
recapitalization or reorganization of the Company (other than a transaction
described in paragraph 9 above) pursuant to which securities of the Company or
of another corporation are issued with respect to the outstanding shares of
Common Stock, a Grantee upon exercising an Option shall be entitled to receive
for the purchase price paid upon such exercise the securities he would have
received upon such recapitalization or reorganization if he had exercised his
Option prior to such recapitalization or reorganization.




 
C.            Modification of ISOs.  Notwithstanding the foregoing, any
adjustments made pursuant to subparagraphs A or B above with respect to ISOs
shall be made only after the Committee, after consulting with counsel for the
Company, determines whether such adjustments would constitute a “modification”
of such ISOs (as that term is defined in Section 424 of the Code) or would cause
any adverse tax consequences for the holders of such ISOs. If the Committee
determines that such adjustments made with respect to ISOs would constitute a
modification of such ISOs or would cause adverse tax consequences to the
holders, it may refrain from making such adjustments.




 
D.            Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, each Option will terminate
immediately prior to the consummation of such proposed action or at such other
time and subject to such other conditions as shall be determined by the
Committee.




 
E.             Issuances of Securities. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
subject to Options. No adjustments shall be made for dividends paid in cash or
in property other than securities of the Company.




 
F.             Fractional Shares.  No fractional shares shall be issued under
the Plan and the Grantee shall receive from the Company cash in lieu of such
fractional shares.




 
G.            Adjustments.  Upon the happening of any of the foregoing events
described in subparagraphs A or B above, the class and aggregate number of
shares set forth in paragraph 4 hereof that are subject to Stock Rights which
previously have been or subsequently may be granted under the Plan shall also be
appropriately adjusted to reflect the events described in such subparagraphs.
The Committee or the Successor Board shall determine the specific adjustments to
be made under this paragraph 14 and, subject to paragraph 2, its determination
shall be conclusive.




 
H.            Restrictions. If any person or entity owning restricted Common
Stock obtained by exercise of a Stock Right made hereunder receives shares or
securities or cash in connection with a corporate transaction described in
subparagraphs A or B above as a result of owning such restricted Common Stock,
such shares or securities or cash shall be subject to all of the conditions and
restrictions applicable to the restricted Common Stock with respect to which
such shares or securities or cash were issued, unless otherwise determined by
the Committee or the Successor Board.



15.           Means of Exercising Stock Rights.  A Stock Right (or any part or
installment thereof) shall be exercised by giving written notice to the Company
at its principal office address. Such notice shall identify the Stock Right
being exercised and specify the number of shares as to which such Stock Right is
being exercised, accompanied by full payment of the purchase price therefor
either (a) in United States dollars in cash or by check, or (b) at the
discretion of , and subject to procedures or restrictions imposed by, the
Committee, through delivery of shares of Common Stock having a fair market value
equal as of the date of the exercise to the cash exercise price of the Stock
Right, or (c) at the discretion of the Committee, by delivery of the Grantee’s
personal recourse note bearing interest payable not less frequently than
annually at no less than 100% of the lowest applicable Federal rate, as defined
in Section 1274(d) of the Code, or (d) at the discretion of the Committee and
consistent with applicable law, through the delivery of an assignment to the
Company of a sufficient amount of the proceeds from the sale of the Common Stock
acquired upon exercise of the Option and an authorization to the broker or
selling agent to pay that amount to the Company, which sale shall be at the
participant’s direction at the time of exercise, or (e) at the discretion of the
Committee, by any combination of (a), (b), (c) and (d) above. If the Committee
exercises its discretion to permit payment of the exercise price of an ISO by
means of the methods set forth in clauses (b), (c), (d) or (e) of the preceding
sentence, such discretion shall be exercised in writing at the time of the grant
of the ISO in question. The holder of a Stock Right shall not have the rights of
a shareholder with respect to the shares covered by his Stock Right until the
date of issuance of a stock certificate to him for such shares. Except as
expressly provided above in paragraph 14 with respect to changes in
capitalization and stock dividends, no adjustment shall be made for dividends or
similar rights for which the record date is before the date such stock
certificate is issued.


 
 

--------------------------------------------------------------------------------

 
16.           Term and Amendment of Plan.  This Plan was adopted by the Board as
of March 28, 2006, subject to approval of the Plan by the stockholders of the
Company at the next Meeting of Stockholders or, in lieu thereof, by written
consent. The Plan shall expire at the end of the day on May 5, 2016 (except as
to Options outstanding on that date). No Stock Rights may be granted under the
Plan until the date of stockholder approval of the Plan. The Board may terminate
or amend the Plan in any respect at any time, except that (i) the Board may not
amend the Plan, without the approval of the stockholders obtained within 12
months before or after the Board adopts a resolution authorizing the amendment,
to increase the total number of shares that may be issued under the Plan (except
by adjustment pursuant to paragraph 14) or to change the provisions of paragraph
3 regarding eligibility for Options; (ii) the provisions of subparagraph 6(B)
regarding the exercise price at which shares may be offered pursuant to ISOs may
not be modified (except by adjustment pursuant to paragraph 13); and (iii) the
expiration date of the Plan may not be extended. Except as otherwise provided in
this paragraph 16, in no event may action of the Board or stockholders alter or
impair the rights of a Grantee, without his consent, under any Stock Right
previously granted to him.


17.           Conversion of ISOs into Non-Qualified Options; Termination of
ISOs.  Subject to subparagraph 14(C), without the prior written consent of the
holder of an ISO, the Committee shall not alter the terms of such ISO (including
the means of exercising such ISO) if such alteration would constitute a
modification (within the meaning of Section 424(h)(3) of the Code). The
Committee, at the written request or with the written consent of any Grantee,
may in its discretion take such actions as may be necessary to convert such
Grantee’s ISOs (or any installments or portions of installments thereof) that
have not been exercised on the date of conversion into Non-Qualified Options at
any time prior to the expiration of such ISOs, regardless of whether the Grantee
is an employee of the Company or a Related Corporation at the time of such
conversion. Such actions may include, but shall not be limited to, extending the
exercise period or reducing the exercise price of the appropriate installments
of such ISOs. At the time of such conversion, the Committee (with the consent of
the Grantee) may impose such conditions on the exercise of the resulting
Non-Qualified Options as the Committee in its discretion may determine, provided
that such conditions shall not be inconsistent with the Plan. Nothing in the
Plan shall be deemed to give any Grantee the right to have such Grantee’s ISOs
converted into Non-Qualified Options, and no such conversion shall occur until
and unless the Committee takes appropriate action. Upon the taking of any such
action, the Company shall issue separate certificates to the Grantee with
respect to the Options that are Non-Qualified Options and Options that are ISOs.


18.           Application Of Funds.  The proceeds received by the Company from
the sale of shares pursuant to Options granted and Purchases authorized under
the Plan shall be used for general corporate purposes.


19.           Conditions On Issuance of Shares.


  A.         Governmental Regulation.  The Company’s obligation to sell and
deliver shares of the Common Stock under this Plan is subject to the approval of
any governmental authority deemed by the Company’s counsel to be necessary for
the lawful authorization, issuance or sale of such shares.
 
 
 
 

--------------------------------------------------------------------------------

 

 
B.          Legal Compliance. Shares shall not be issued pursuant to the
exercise of an Option unless the exercise of such Option and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, and the
applicable requirements of any securities exchange, and shall be further subject
to the approval of counsel for the Company with respect to such compliance. The
Company may postpone the issuance and delivery of the certificate(s)
representing the Shares for which an Option has been exercised for such period
as may be required by the Company to comply with any applicable listing
requirement of any securities exchange or any law or regulation applicable to
the issuance or delivery of such Shares.


C.          Representations and Warranties.  As a condition to the exercise of
an Option, the person exercising such Option may be required to execute an
agreement with and/or make any representation and/or warranty to the Company as
may be, in the judgment of counsel to the Company, necessary or appropriate
under applicable laws or regulations. Such representations and warranties may
include, but not be limited to, a representation and warranty that the Shares
are being purchased only for investment and without any present intention to
sell or distribute such Shares.


20.           Withholding of Additional Income Taxes.  Upon the exercise of a
Non-Qualified Option, the grant of an Award, the making of a Purchase of Common
Stock for less than its fair market value, the making of a Disqualifying
Disposition (as defined in paragraph 21), the making of a distribution or other
payment with respect to such stock or securities, or the vesting or transfer of
restricted Common Stock acquired on the exercise of a Stock Right hereunder, the
Company may, in accordance with applicable law, withhold from any property,
compensation or other amounts payable to the Grantee any income and/or
employment taxes in respect of amounts that constitute compensation includible
in gross income, or otherwise treated by federal, state or other applicable law
as wages for withholding for income or employment tax purposes. The Committee in
its discretion may condition (i) the exercise of an Option, (ii) the grant of an
Award, (iii) the making of a Purchase of Common Stock for less than its fair
market value, or (iv) the vesting or transferability of restricted Common Stock
acquired by exercising a Stock Right, on the Grantee’s making satisfactory
arrangement for such withholding. Such arrangement may include payment by the
Grantee in cash or by check of the amount of the withholding taxes or, at the
discretion of the Company, by the Grantee’s delivery of previously held shares
of Common Stock or the withholding from the shares of Common Stock otherwise
deliverable upon exercise of Option shares having an aggregate fair market value
equal to the amount of such withholding taxes. The use of any method of payment
other than by cash or check in some cases may require or cause additional
withholding obligations.


21.           Notice to Company of Disqualifying Disposition.  By accepting an
ISO granted under the Plan, each ISO Grantee thereby agrees to notify the
Company in writing immediately after such Grantee makes a Disqualifying
Disposition (as described in Section 421, 422, and 424 of the Code and
regulations thereunder) of any stock acquired pursuant to the exercise of ISOs
granted under the Plan. Generally, a Disqualifying Disposition is any
disposition (including any sale) of such Common Stock occurring on or before the
later of the date (a) two years after the date the employee was granted the ISO,
or (b) one year after the date the employee acquired Common Stock by exercising
the ISO.


22.           No Exercise of Option if Engagement or Employment Terminated for
Cause.  Unless otherwise provided in the agreement relating to an Option or
Award, if the employment (or other service to the Company) of a Grantee is
terminated for “Cause,” all Options and Awards held by such Grantee shall be
forfeited and shall terminate on the date of such termination, and no Option
held by the Grantee shall thereupon be exercisable to any extent whatsoever.
“Cause” is conduct, as determined by the Board of Directors, involving one or
more of the following: (i) gross misconduct by the Grantee which is materially
injurious to the Company; or (ii) the commission by the Grantee of an act of
embezzlement, fraud or deliberate disregard of the rules or policies of the
Company which results in material economic loss, damage or injury to the
Company; or (iii) the unauthorized disclosure by the Grantee of any trade secret
or confidential information of the Company or any third party who has a business
relationship with the Company or the violation by the Grantee of any
noncompetition covenant or assignment of inventions obligation with the Company;
or (iv) the commission by the Grantee of an act which induces any customer or
prospective customer of the Company to break a contract with the Company or to
decline to do business with the Company; or (v) the conviction of the Grantee of
a felony involving any financial impropriety or which would materially interfere
with the Grantee’s ability to perform his or her services or otherwise be
injurious to the Company; or (vi) the failure of the Grantee to perform in a
material respect his or her employment, or engagement, obligations without
proper cause; or (v) such other conditions as determined by the Committee and
stated in the instrument evidencing an Option or other Stock Right. In making
such determination, the Board of Directors shall act fairly and in utmost good
faith. For the purposes of this paragraph 22, termination of employment (or
other service) shall be deemed to occur when the Grantee receives notice that
his employment (or other service) is terminated, and “Company” means the Company
and all Related Corporations.


 
 

--------------------------------------------------------------------------------

 
 
23.           Governing Law; Construction.  The validity and construction of the
Plan and the instruments evidencing Stock Rights shall be governed by the laws
of the State of Delaware or the laws of any jurisdiction in which the Company or
its successors in interest may be organized. In construing this Plan, the
singular shall include the plural and the masculine gender shall include the
feminine and neuter, unless the context otherwise requires.



--------------------------------------------------------------------------------
